In re State of Louisiana; — Plaintiffs); applying for writ of certiorari and/or review, supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “J”, No. 379-041; to the Court of Appeal, Fourth Circuit, No. 95KW-2732.
Granted. It appears from the state’s application that both the state and the lower courts did not apply La.R.S. 15:529.1A(l)(b)(ii) as amended in 1995. Accordingly, the judgment of the court of appeal affirming the trial court’s sentence is vacated and set aside, and the case remanded to the trial judge for resentencing in light of La.R.S. 15:529.1A(l)(b)(ii), as amended.